In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Nassau County (Davis, J.), dated February 27, 2004, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is denied, and the complaint is reinstated.
The Supreme Court improvidently exercised its discretion in considering the defendant’s untimely motion for summary judgment, since the defendant failed to show good cause for the delay (see CFLR 3212 [a]; Brill v City of New York, 2 NY3d 648 [2004] ; First Union Auto Fin., Inc. v Donat, 16 AD3d 372 [2005] ). In light of our determination, we do not reach the merits of the parties’ substantive claims (see Brill v City of New York, supra). Florio, J.P., Adams, Luciano and Skelos, JJ., concur.